

Exhibit 10.72
REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of May 29,
2012, and is by and among Thomas Properties Group, Inc., a Delaware corporation
(the “Company”), and MIRELF IV TPGI, LLC, a Delaware limited liability company,
MIRELF IV TPGI II, LLC, a Delaware limited liability company (each, an
“Investor” and together, the “Investors”).
WHEREAS:
A.    In connection with the Common Stock Purchase Agreement by and among the
parties hereto of even date herewith (the “Common Stock Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Common Stock Purchase Agreement, to issue and sell on the date hereof to the
Investors 8,695,653 shares of the Company’s common stock, $0.01 par value (the
“Common Stock”).
B.    To induce the Investors to execute and deliver the Common Stock Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act (as defined herein).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:
1.Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Common Stock Purchase
Agreement The following terms have the following meanings when used in this
Agreement with initial capital letters:
“Current Shares” means 1,757,224 shares of Common Stock beneficially owned
collectively by MIRELF IV US Investments AIV, LP and MIRELF IV US Investments II
AIV, LP on the date hereof, including any securities into which such securities
may be hereafter converted or exchanged, and owned by the Holders from time to
time.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Effective Date” means the date the Registration Statement has been declared
effective by the SEC.
“Effectiveness Deadline” means the earlier of (i) the date that is 24 months
after the Closing Date and (ii) the date that is 105 calendar days following the
date the provisions of Section 2.6(a) of the Stockholders Agreement cease to
apply pursuant to the provisions of Section 2.6(b).

1

--------------------------------------------------------------------------------



“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits the continuous or delayed offering of securities and
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.
“Holder” shall mean (1) the Investors and any Affiliate of an Investor that
holds any Registrable Securities, (2) any Person who holds Registrable
Securities with an aggregate approximate fair market value (which, solely in the
case of a Registrable Security listed on a national securities exchange, shall
be determined by reference to the closing price per security of the Registrable
Security on the NASDAQ Global Market or other national securities exchange on
which the Registrable Security is then traded on the Business Day immediately
prior to the date of the Holder’s acquisition of the Registrable Security) of at
least $7.5 million at the time such Person acquired any Registrable Security it
then holds, except for any Registrable Securities acquired through a Transfer
that was in violation of Section 2.6 of the Stockholders Agreement and (3) any
Person to whom an Investor has Transferred Purchased Shares and New Securities
(if any) pursuant to a Tag-Along Transfer (as defined in the Stockholders
Agreement) under Section 2.5 of the Stockholders Agreement if the transfer of
similar registration rights held by the Thomas Stockholder (as defined in the
Stockholders Agreement) is a condition of such Tag-Along Sale.
“Purchased Shares” means the 8,695,653 shares of Common Stock originally issued
to the Investors at the Closing Date under the Common Stock Purchase Agreement,
including any securities into which such securities may be hereafter converted
or exchanged, and owned by the Holders from time to time.
“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act pursuant to Section 2
of this Agreement covering the Registrable Securities.
“Registrable Securities” shall mean (i) the Purchased Shares, (ii) the Current
Shares, (iii) New Securities that were acquired pursuant to Section 2.10 of the
Stockholders Agreement and (iv) any securities of any kind whatsoever which may
be hereafter issued in respect of, in exchange for, or upon conversion of, the
securities referenced in clauses (i), (ii) and (iii) above by way of a merger,
consolidation, stock split, stock dividend, spin-off, split-off,
recapitalization of the Company or otherwise. As to any particular outstanding
Registrable Securities, such securities shall cease to be Registrable Securities
when (i) a registration statement with respect to the offer and sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (ii) such securities shall have been distributed to the public
pursuant to Rule 144 (or any successor provision) under the Securities Act,
(iii) such securities may be freely distributed by the Holder thereof in a
public offering or otherwise without the need for registration or qualification
of such securities under the Securities Act or any similar state law then in
force in light of legal requirements or market conditions and without any
restriction on the volume or the manner of sale or any other limitations under
Rule 144 (or any successor provision) under the Securities Act, (iv) such
securities shall have ceased to be outstanding, or (v) the Holder thereof shall
agree in writing that such Registrable Security shall no longer be a

2

--------------------------------------------------------------------------------



Registrable Security.
“SEC” shall mean the U.S. Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Selling Holder” shall mean a Holder selling or distributing Registrable
Securities pursuant to this Agreement.
“Stockholders Agreement” shall mean that certain Stockholders’ Agreement, dated
as of May 29, 2012, by and among the Company, the Investors, and the other
stockholders parties thereto.
2.    Resale Registration.
(a)    Mandatory Resale Registration.
(i)
On or prior to the 60th day immediately prior to the Effectiveness Deadline, the
Company shall file with the SEC (x) a Registration Statement on Form S-3 or (y)
if the Company is not then permitted to file a Registration Statement on Form
S-3, a shelf Registration Statement on Form S-1 (or any successor form or other
appropriate form under the Securities Act) covering the resale by the Holders of
the Registrable Securities then held by the Holders (the “Mandatory Resale
Registration”). The Company shall use commercially reasonable efforts to have
the Registration Statement declared effective no later than the Effectiveness
Deadline. No later than 9:30 a.m. Pacific Standard Time on the first Business
Day following the Effective Date, the Company shall notify the Holders of the
effectiveness of the Registration Statement and, no later than the second
Business Day following the Effective Date, the Company shall file with the SEC,
in accordance with Rule 424 under the Securities Act, the final prospectus to be
used in connection with sales pursuant to such Registration Statement.

(ii)
The Registration Statement filed with respect to the Mandatory Resale
Registration shall be made in the form of a “shelf” registration statement
pursuant to Rule 415 under the Securities Act, and shall permit the Holders to
sell on a continuous or delayed basis all Registrable Securities registered
thereunder, in open market, privately negotiated, brokerage transactions and
underwritten transactions or as otherwise reasonably requested by the Holders,
subject as necessary to the preparation and filing of applicable prospectus
supplements to such Registration Statements under the Securities Act.

(b)    Registration of New Securities.

3

--------------------------------------------------------------------------------



(i)
With respect to New Securities purchased by a Holder after the Effective Date of
the Registration Statement pursuant to Section 2(a), any Holder or Holders may
request in writing that the Company effect a resale shelf registration under the
Securities Act on Form S-3 or if the Company is not then permitted to file a
Registration Statement on Form S-3, a resale shelf Registration Statement on
Form S-1 (or any successor form or other appropriate form under the Securities
Act) of any or all New Securities then held by such Holder or Holders (a “New
Securities Demand Resale Registration”), provided that the Company shall not be
obligated to file or effect New Securities Demand Resale Registration until
receipt of the written request of a Holder or Holders holding New Securities
with an aggregate fair market value (which in the case of a Registrable Security
listed on a national securities exchange, shall be determined by reference to
the closing price per share or unit of the Registrable Security on the NASDAQ
Global Market or other national securities exchange on which the Registrable
Security is then traded on the Business Day immediately prior to the date of
such written request) of at least $10.0 million. The Company shall use
commercially reasonable efforts to have the Registration Statement with respect
to such New Securities Demand Resale Registration filed no later than 45
calendar days after the date of such written request and declared effective no
later than 85 calendar days after the filing of the registration statement.

The Company shall be obligated to effect unlimited Registration Statements
pursuant to this Section 2(b)(i) subject to the conditions set forth herein.
(ii)
Within 10 calendar days after receipt of a written request for a New Securities
Demand Resale Registration from Holders holding New Securities in excess of the
market value threshold set forth in Section 2(b)(i), the Company shall give
written notice of such requested registration to all other Holders of
Registrable Securities who may have registration rights with respect to New
Securities and may include as part of such New Securities Demand Resale
Registration all other securities with respect to which the Company has received
written requests for inclusion therein within 10 calendar days after the date
the Company’s notice is sent to such Holders.

(c)    Selection of Underwriters and Counsel. If, after the Effective Date, the
Holder or Holders of Registrable Securities having an aggregate fair market
value (which in the case of a Registrable Security listed on a national
securities exchange, shall be determined by reference to the closing price per
share or unit of the Registrable Security on the NASDAQ Global Market or other
national securities exchange on which the Registrable Security is then traded on
the Business Day immediately prior to the date of such written request for
registration)

4

--------------------------------------------------------------------------------



of at least $20.0 million desires to sell such Registrable Securities in the
form of an underwritten offering pursuant to Registration Statements required to
be filed pursuant to Section 2(a) or Section 2(b) of this Agreement, such Holder
or Holders will select and obtain the services of the investment banker or
investment bankers and manager or managers that will administer the offering and
the counsel to such investment bankers and managers; provided that such
investment bankers, managers and counsel must be reasonably satisfactory to the
Company.
(d)    Piggyback Registration.
(i)
If at any time on or after 24 months after the Closing Date, the Company
proposes to file a registration statement under the Securities Act with respect
to an offering for its own account of any class of its equity securities (other
than a registration statement on Form S-8 (or any successor form), Form S-4 (or
any successor form) or any other registration statement relating solely to
employee benefit plans or filed in connection with an exchange offer, a
transaction to which Rule 145 (or any successor provision) under the Securities
Act applies, or an offering of securities solely to the Company’s existing
stockholders (each such registration statement, an “Excluded Registration”))
(each such registration statement, other than an Excluded Registration, a
“Piggyback Registration Statement”), then the Company shall in each case give
written notice of such proposed filing to the Holders as soon as practicable
(but no later than 25 calendar days) before the anticipated filing date, and
such notice shall offer each Holder the opportunity to register such number of
shares of Registrable Securities (other than any Registrable Securities for so
long as they are Restricted Investor Shares (as defined in the Stockholders
Agreement)) as such Holder may request under such Piggyback Registration
Statement. Each Holder desiring to have Registrable Securities included in such
Piggyback Registration Statement shall so advise the Company in writing within
10 Business Days after the date on which the Company’s notice is so given,
setting forth the number of shares of Registrable Securities for which
registration is requested. If the offering is to be an underwritten offering,
the Company shall, subject to the further provisions of this Agreement, use
reasonable efforts to cause the managing underwriter or underwriters to permit
the Holders of the Registrable Securities requested to be included in the
Piggyback Registration Statement for such offering to include such Registrable
Securities in such offering on the same terms and conditions as any similar
securities of the Company included therein. The right of each Holder to
registration pursuant to this Section 2(d)(i) in connection with an underwritten
offering shall, unless the Company otherwise assents, be conditioned upon such
Holder’s participation as a seller in such underwritten offering and its
execution of an underwriting agreement in customary form with the managing
underwriter or underwriters selected by the Company.


5

--------------------------------------------------------------------------------



(ii)
Notwithstanding the provisions of Section 2(d)(i), if the managing underwriter
or underwriters of any such offering under a Piggyback Registration Statement
advise the Company in writing that in its or their good faith judgment the
marketability of the offering would be materially and adversely affected by
inclusion of the Registrable Securities requested to be included either because
of (A) the kind of securities that the Company, the Holders and any other person
or entities intend to include in such offering or (B) the size of the offering
that the Company, the Holders and any other persons or entities intend to make,
then (1) if the size of the offering is the basis of such managing underwriter’s
or underwriters’ opinion, the Company shall have first priority to include all
of the equity securities it proposes to offer and sell, and the number of
Registrable Securities to be registered and offered for the accounts of Holders
shall be reduced pro rata on the basis of the number of securities requested by
such Holders to be registered and offered to the extent necessary to reduce the
total amount of securities to be included in such offering to the amount
recommended by such managing underwriter or underwriters (provided that if
securities are being registered and offered for the account of persons or
entities other than the Company, such reduction shall not be proportionally
greater than any similar reductions imposed on such other persons or entities)
and (2) if the kind of securities to be offered is the basis of such managing
underwriter’s or underwriters’ opinion, (x) the Registrable Securities to be
included in such registration and offering shall be reduced as described in
clause (1) above or (y) if the actions described in (x) would, in the good faith
judgment of the managing underwriter or underwriters, be insufficient to
substantially eliminate the material and adverse effect on the marketability of
the offering that inclusion of a particular kind of Registrable Securities
requested to be included would have on such offering, such particular kind of
Registrable Securities will be excluded entirely from such registration and
offering.

3.    Registration Procedures. In connection with the registrations in Section 2
hereof, the Company shall use commercially reasonable efforts to effect the
registration of such Registrable Securities in accordance with the terms of
Section 2 and subject to the proviso contained in Section 3(a) hereof, and in
connection with such registration, the Company shall:
(a)    In connection with a Mandatory Resale Registration or New Securities
Demand Resale Registration, prepare and file with the SEC a Registration
Statement on Form S-3 or Form S-1 or any form for which the Company then
qualifies and which counsel for the Company shall deem appropriate and which
form shall be available for the sale or distribution of such Registrable
Securities in accordance with the intended method of distribution thereof, and
use commercially reasonable efforts to cause such Registration Statement to
become effective prior to the Effectiveness Deadline for a Mandatory Resale
Registration and prior to the end of the period specified in Section 2(b)(i) for
a New Securities Demand Resale Registration; provided that if the Company shall
furnish to the Holders a certificate signed by either the chief

6

--------------------------------------------------------------------------------



executive officer or the chief financial officer of the Company stating that in
the good faith judgment of the Company’s board of directors, the filing of such
Registration Statement would reasonably be expected to materially adversely
affect or materially interfere with any material financing of the Company or any
material transaction under consideration by the Company or would otherwise
require disclosure of information that has not been, and is not otherwise
required to be, disclosed to the public, the premature disclosure of which would
materially adversely affect the Company or the Company’s ability to pursue or
complete the proposed financing or transaction, and explaining the reasons
therefor and an approximation of the anticipated delay, the Company shall have
an additional period of not more than 75 calendar days in the aggregate within
which to file such Registration Statement and have such Registration Statement
declared effective by the SEC.
(b)    Before filing a Registration Statement or prospectus or any amendments or
supplements thereto, the Company will furnish to one counsel selected by the
Holders of a majority of the Registrable Securities covered by such Registration
Statement copies of all such documents proposed to be filed, which documents
will be subject to the review and comment of such counsel. After the filing of
the Registration Statement, the Company shall promptly notify each Selling
Holder of any stop order issued or, to the knowledge of the Company, threatened
by the SEC and take all reasonable actions to prevent the entry of such stop
order or to remove it if entered (and the period during which the Company shall
be required to keep a registration statement effective as provided in this
Section 3 shall be extended by the number of calendar days the registration
statement was not available).
(c)    in connection with a Mandatory Resale Registration or New Securities
Demand Resale Registration pursuant to Sections 2(a) or 2(b) hereof, prepare and
file with the SEC such amendments and supplements to such Registration Statement
and the prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective until all Registrable Securities
covered by such Registration Statement have been sold or are no longer
Registrable Securities hereunder, and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the Selling Holders thereof set forth in such
Registration Statement (this obligation shall include filing additional shelf
Registration Statements, if necessary);
(d)    as soon as reasonably practicable, furnish to each Selling Holder, prior
to filing a Registration Statement, copies of such Registration Statement as
proposed to be filed and thereafter furnish to such Selling Holder such number
of copies of such Registration Statement, each amendment and supplement thereto,
the prospectus included in such Registration Statement (including any
preliminary prospectus, any summary prospectus and any issuer free writing
prospectus) and such other documents as such Selling Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Selling Holder;
(e)    use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any

7

--------------------------------------------------------------------------------



Selling Holder reasonably (in light of such Selling Holder’s intended plan of
distribution) requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such Selling Holder to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such Selling Holder; provided that the Company shall not be required to
(i) qualify generally to do business or file a general consent to service of
process in any jurisdiction or (ii) take any action that would subject itself to
taxation in any such jurisdiction;
(f)    promptly notify each Selling Holder of such Registrable Securities, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the occurrence of any event known to the Company
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers or recipients of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and to amend or
supplement such registration statement relating to such Registrable Securities
as soon as practicable and promptly make available to each Selling Holder any
such supplement or amendment;
(g)    in connection with a underwritten distribution permitted pursuant to
Section 2(c) hereof, enter into an underwriting agreement in customary form
(which shall include a customary “lock-up” provision in which the Company agrees
that it will not offer, sell or solicit offers to purchase Common Stock or
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock for a period of no more than 90 calendar days after the initial
sale of securities in such offering (plus up to an additional 34 calendar days
in certain circumstances relating to the timing of earnings or other material
news releases), subject to reasonable and customary exceptions), the form and
substance of such underwriting agreement being subject to the reasonable
satisfaction of the Company, the underwriters in such offering and the Selling
Holders of a majority of the Registrable Securities to be sold in connection
with such underwritten offering, and use commercially reasonable efforts to
cause each of the Company’s executive officers, directors and Thomas
Stockholders (as defined in the Stockholders Agreement) to execute a customary
“lock-up” agreement reasonably requested by the underwriters in such
underwritten offering for a period of no more than 90 calendar days after the
initial sale of securities in such offering (plus up to an additional 34
calendar days in certain circumstances relating to the timing of earnings or
other material news releases), subject to reasonable and customary exceptions;
(h)    make available for inspection by any Selling Holder, any underwriter
participating in any sale or distribution pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
Selling Holder or underwriter (collectively, the “Inspectors”) all financial and
other records, pertinent corporate documents and properties of the Company and
any other customary documents or information reasonably requested (collectively,
the “Records”) as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers and employees to
supply all information reasonably requested for such purpose by any such
Inspector in connection with such

8

--------------------------------------------------------------------------------



Registration Statement, and to respond to such inquiries as shall be reasonably
necessary, in the opinion of respective counsel to such Inspectors, to conduct a
reasonable investigation within the meaning of the Securities Act, and permit
the Inspectors to participate in the preparation of such Registration Statement
and any prospectus contained therein and any amendment or supplement thereto and
to require the insertion therein of material furnished to the Company in writing
relating to a Selling Holder or its plan of distribution, which in the
reasonable judgment of the Selling Holder and its counsel should be included;
provided that the Company shall have no obligation to permit such access to the
Records or its officers or employees in a manner that would unreasonably disrupt
the normal conduct of its business operations;
(i)    in the event such sale is pursuant to an underwritten offering pursuant
to and permitted by Section 2(c) of this Agreement, use its commercially
reasonable efforts to obtain (a) a comfort letter or letters from the Company’s
independent public accountants and (b) a legal opinion or opinions of the
counsel to the Company, each in customary form and covering such matters of the
type customarily covered by comfort letters and opinions, respectively, as the
managing underwriter or any Selling Holder reasonably requests and is reasonably
agreed to by such independent public accountants and legal counsel, including
having such comfort letter and opinion addressed to the Selling Holders;
(j)    promptly notify each Selling Holder (a) when a Registration Statement or
any prospectus used in connection therewith, or any amendment or supplement
thereto, has been filed and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (b) of any
written comments from the Commission with respect to any filing referred to in
clause (a) above and of any written request by the Commission for amendments or
supplements to such Registration Statement or prospectus; and (c) of the receipt
by the Company of any notification with respect to the suspension of the
qualification or registration of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction;
(k)    cause all Registrable Securities covered by a Registration Statement to
be listed, upon official notice of issuance, on the NASDAQ Global Market or any
other national securities exchange on which any of the securities of the same
class as the Registrable Securities are then listed
(l)    provide a transfer agent and registrar and a CUSIP number for all
Registrable Securities covered by a Registration Statement not later than the
effective date of such Registration Statement;
(m)    in the event such sale is pursuant to an underwritten offering permitted
by and pursuant to Section 2(c) of this Agreement, use its commercially
reasonable efforts to make available the executive officers of the Company to
participate with the Holders and any underwriters in “road shows” or other
customary selling efforts in an underwritten public offering that may be
reasonably requested by the Holders in connection with such offering, provided
that the timing and schedule of such participation does not unreasonably
interfere with

9

--------------------------------------------------------------------------------



such executive officers’ ordinary and necessary duties to the Company; and
(n)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and make available to its security
holders, as soon as reasonably practicable, an earnings statement complying with
the provisions of Section 11(a) of the Securities Act (including, at the option
of the Company, pursuant to Rule 158 (or any successor provision) under the
Securities Act).
Upon receipt of any notice from the Company of the occurrence of any event of
the kind described in subsection (f) hereof, such Selling Holder shall forthwith
discontinue all offerings, sales and other dispositions of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by subsection (f) hereof. In the event the
Company shall give any such notice, the Company shall extend the period during
which such Registration Statement shall be maintained effective pursuant to this
Agreement (including the period referred to in subsection (c) hereof) by the
number of calendar days during the period from and including the date of the
giving of such notice pursuant to subsection (f) hereof to and including the
first date on which each Selling Holder covered by such Registration Statement
shall have received the copies of the supplemented or amended prospectus
contemplated by subsection (f) hereof. Each Selling Holder shall notify the
Company if any event relating to such Selling Holder occurs which would require
the preparation of a supplement or amendment to the prospectus so that such
prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
4.    Information from and Certain Covenants of Holders of Registrable
Securities. Notices and requests delivered to the Company by Holders for whom
Registrable Securities are to be registered pursuant to this Agreement shall
contain such information regarding the Registrable Securities to be so
registered, the Holder and the intended method of disposition of such
Registrable Securities as shall reasonably be required in connection with the
actions contemplated to be taken pursuant to this Agreement. Any Holder whose
Registrable Securities are included in a Registration Statement pursuant to this
Agreement shall exercise all consents, powers of attorney, Registration
Statements and other documents reasonably required in customary form to be
executed by it in order to cause such Registration Statement to become
effective, including without limitation selling stockholder questionnaires
necessary to include the required selling stockholder information under Item 507
of Regulation S-K under the Securities Act and any required information
reasonably necessary for customary submission and clearance of the Registration
Statement by the Financial Industry Regulatory Authority (“FINRA”). The
Company’s obligations under Section 2 and Section 3 hereof are expressly
conditioned upon, and subject to the timely receipt of, the information and
documents of the Holders reasonably required under this Section 4.
5.    Registration Expenses.
(a)    All Registration Expenses (as defined herein) will be borne by the

10

--------------------------------------------------------------------------------



Company. Underwriting discounts and commissions applicable to the sale of
Registrable Securities shall be borne by the Holder of the Registrable
Securities to which such discount or commission relates.
(b)    As used herein, the term “Registration Expenses” means all expenses
incident to the Company’s performance of or compliance with this Agreement
(whether or not the registration in connection with which such expenses are
incurred ultimately becomes effective), including without limitation all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws (including reasonable fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities), rating
agency fees, printing expenses, the fees and expenses incurred in connection
with the listing or admission for quotation of the securities to be registered
on any securities exchange or quotation system and fees and disbursements of
counsel for the Company and its independent certified public accountants
(including the expenses of any special audit or comfort letters required by or
incident to such performance), the fees and expenses of other persons retained
by the Company, and the reasonable fees and expenses of no more than one counsel
acting on behalf of the Selling Holders.
(c)     Notwithstanding the provisions of this Section 5 or this Agreement to
the contrary, in the event that the Company shall include any Current Shares in
any Registration Statement filed under this Agreement, the Selling Holders shall
be responsible for the payment of any filing fees required by the SEC and FINRA
or any blue sky costs.
6.    Indemnification; Contribution.
(a)    Indemnification by the Company. In connection with any offering of
Registrable Securities pursuant to this Agreement, the Company shall indemnify
and hold harmless each Selling Holder, and its respective officers, directors,
trustees, partners (limited and general), members, managers, shareholders,
employees and agents, and each person, if any, who controls within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
such Selling Holder, and the respective officers, directors, trustees, partners
(limited and general), members, managers, shareholders, employees and agents of
each such controlling person, from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable fees and disbursements
of counsel) arising out of or based upon (i) any untrue statement or alleged
untrue statement of material fact contained in any Registration Statement (or
incorporated by reference therein) or prospectus relating to Registrable
Securities or in any amendment or supplement thereto or in any preliminary
prospectus, summary prospectus, or issuer free writing prospectus relating to
Registrable Securities, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
or (iii) any violation or alleged violation by the Company of the Securities
Act, the Exchange Act or any state securities or “blue sky” laws or any rule or
regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance, except insofar as such

11

--------------------------------------------------------------------------------



losses, claims, damages, liabilities or expenses arise out of, or are based
upon, any such untrue statement or alleged untrue statement or omission or
alleged omission based upon information furnished in writing to the Company by
such Selling Holder or on such Selling Holder’s behalf expressly for use
therein. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of any indemnified party or any other Holder
and shall survive the transfer of such securities. In connection with any
underwritten offering of Registrable Securities registered pursuant to this
Agreement, the Company shall cause to be included in any underwriting agreement
with the underwriters of such offering provisions indemnifying and providing for
contribution to such underwriters and their officers and directors and each
person who controls such underwriters on substantially the same basis as the
provisions of this Section 6 indemnifying and providing for contribution to the
Selling Holders.
(b)    Indemnification by Holders of Registrable Securities. In connection with
any offering of Registrable Securities pursuant to this Agreement, each Selling
Holder shall, severally and not jointly, indemnify and hold harmless the
Company, and its officers, directors, shareholders, employees and agents, and
each person, if any, who controls within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act the Company, and the respective
officers, directors, trustees, partners (limited and general), members,
managers, shareholders, employees and agents of each such controlling person,
from and against any and all losses, claims, damages, liabilities and expenses
(including reasonable fees and disbursements of counsel) arising out of or based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement (or incorporated by reference therein)
or prospectus relating to Registrable Securities or in any amendment or
supplement thereto or in any preliminary prospectus, summary prospectus, or
issuer free writing prospectus relating to Registrable Securities, or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made, provided that (i) such
losses, claims, damages, liabilities or expenses arise out of, or are based
upon, any such untrue statement or alleged untrue statement or omission or
alleged omission based upon information furnished in writing to the Company by
such Selling Holder or on such Selling Holder’s behalf expressly for use therein
and (ii) no Selling Holder shall be liable for any indemnification under this
Section 6 in an aggregate amount which exceeds the total net proceeds received
by such Selling Holder from such offering. In connection with any underwritten
offering of Registrable Securities registered pursuant to this Agreement, each
Selling Holder shall cause to be included in any underwriting agreement with the
underwriters of such offering provisions indemnifying and providing for
contribution to such underwriters, their officers and directors and each person
who controls such underwriters on substantially the same basis as the provisions
of this Section 6  indemnifying and providing for contribution to the Company.
(c)    Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation) shall be brought or asserted against
any indemnified party hereunder in respect of which indemnity may be sought from
an indemnifying party hereunder, (i) promptly after receipt by the indemnified
party of notice of the commencement of such action or proceeding, such
indemnified party shall give written notice to the indemnifying party of the
commencement of such action; provided that the failure of any indemnified party
to

12

--------------------------------------------------------------------------------



give notice as provided herein will not relieve the indemnifying party of its
obligations hereunder except to the extent that the indemnifying party is
actually materially prejudiced by such failure to give notice, and (ii) such
indemnifying party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such indemnified party, and shall assume the
payment of all expenses. Such indemnified party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expenses of such
indemnified party unless (i) the indemnifying party has agreed to pay such fees
and expenses, (ii) the indemnifying party shall have failed to assume the
defense of such action or proceeding and employ counsel reasonably satisfactory
to such indemnified party, or (iii) the named parties to any such action or
proceeding (including any impleaded parties) include both such indemnified party
and such indemnifying party, and such indemnified party shall have been advised
by counsel that there may be one or more legal defenses available to such
indemnified party which are different from or additional to those available to
the indemnifying party (in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action or proceeding on behalf of such
indemnified party; it being understood, however, that the indemnifying party
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for such indemnified party, which firm
shall be designated in writing by such indemnified party and reasonably
satisfactory to the indemnifying party). The indemnifying party shall not be
liable for any settlement of any such action or proceeding effected without its
written consent, which consent shall not be unreasonably withheld.
(d)    Contribution. If the indemnification provided for in this Section 6 is
unavailable to the Company or the Selling Holders in respect of any losses,
claims, damages, liabilities or judgments referred to herein, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities and judgments in such proportion as
is appropriate to reflect the relative fault of each such party in connection
with such statements or omissions or alleged statements or omissions, as well as
any other relevant equitable considerations. The relative fault of each such
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Such contribution
shall remain in full force and effect regardless of any investigation made by or
on behalf of any indemnified party or any other Holder and shall survive the
transfer of such securities. The Company and the Selling Holders agree that it
would not be just and equitable if contribution pursuant to this Section 6(d)
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or judgments
referred to in the immediately preceding paragraph shall be deemed to

13

--------------------------------------------------------------------------------



include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigation
or defending any such action or claims. Notwithstanding the provisions of this
Section 6(d), no Selling Holder shall be required to contribute an amount in
excess of the amount by which the net proceeds from the sale of the Registrable
Securities sold by such Selling Holder exceeds the amount of any damages which
such Selling Holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.
7.    Reports Under Exchange Act. With a view to making available to the Holder
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the SEC that may at any time permit a Holder to sell securities
of the Company to the public without registration or pursuant to a registration
on Form S-3, the Company agrees to:
(a)    Make and keep current public information available, as those terms are
understood and defined in SEC Rule 144, at all times after the Effective Date of
the Registration Statement, so long as the Company is subject to the periodic
reporting requirements under Sections 13 or 15(d) of the Exchange Act;
(b)    File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
(c)    Furnish to any Holder, so long as the Holder owns Registrable Securities,
forthwith upon request (i) a written statement by the Company that it has
complied with the reporting requirements of SEC Rule 144, the Securities Act and
the Exchange Act, or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time it so qualifies), (ii) a copy of the
most recent annual or quarterly report of the Company, and (iii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the SEC which permits the selling of any such securities without
registration or pursuant to such form.
8.    Lock-Up Arrangements. In consideration of the covenants and agreements of
the Company contained herein, each Holder agrees that, in connection with any
offering by the Company of its securities, whether for the account of the
Company, any Holder, or any other holder of securities of the Company, such
Holder shall, with respect to any Registrable Securities then held by such
Holder which is not included in such offering, execute a customary “lock-up”
agreement reasonably requested by the Company or, if such offering is an
underwritten offering, by the underwriters in such offering; provided that the
period of such agreement shall not exceed 90 calendar days (plus up to an
additional 24 calendar days in certain circumstances relating to the timing of
earnings or other material news releases) after the initial sale of securities
in such offering.
9.    Other Registration Rights. Nothing herein shall prohibit the Company from

14

--------------------------------------------------------------------------------



granting to any Person the right to cause the Company to register any securities
of the Company under the Securities Act; provided, however, that the Company
shall not grant any such right that conflicts with the rights of the Holders
under this Agreement or otherwise materially limits or reduces such rights.
10.    Miscellaneous.
(a)    Effectiveness. This Agreement shall become effective on the date on which
the purchase and sale of Common Shares pursuant to the Common Stock Purchase
Agreement first occurs.
(b)    Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, including to any Person who falls within the definition of Holder.
(c)     No Third-Party Beneficiaries. Nothing expressed or implied in this
Agreement shall be construed to give any person or entity other than the parties
hereto any legal or equitable rights hereunder.
(d)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof. Nothing herein shall be
deemed to limit or otherwise reduce any other registration or similar right
provided in connection with an issuance of New Securities.
(e)    Amendment. This Agreement may not be amended except by an instrument
signed by the parties hereto.
(f)    Waivers. Either party hereto may (i) extend the time for the performance
of any of the obligations or other act of the other party, (ii) waive any
inaccuracies in the representations and warranties contained herein, or
(iii) waive compliance with any of the agreements contained herein. No waiver of
any term shall be construed as a waiver of the same term, or a waiver of any
other term, of this Agreement. The failure of any party to assert any of its
rights hereunder will not constitute a waiver of any such rights; provided,
however, that any waiver of any such rights or actions hereunder by a party that
continues at least twelve months after written notice from the another party
expressly requesting permanent waiver with respect thereto, shall not be
thereafter asserted by the party so waiving or failing to exercise such rights
hereunder, unless such party objects to such permanent waiver by written notice.
Except as otherwise provided herein all rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
(g)    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be

15

--------------------------------------------------------------------------------



invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of any other provision or
portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction in such manner as will
effect as nearly as lawfully possible the purpose and intent of such invalid,
illegal or unenforceable provision.
(h)    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
(i)    Notices. All notices given in connection with this Agreement shall be in
writing. Service of such notices shall be deemed complete (i) if hand delivered,
on the date of delivery, (ii) if by telecopier, upon receipt of oral or
electronic confirmation that such transmission has been received, (iii) if by
mail, on the sixth Business Day following the day of deposit in the United
States mail, by certified or registered mail, first-class postage prepaid, or
(iv) if sent by FedEx or equivalent courier service, on the next Business Day.
Such notices shall be addressed to the parties at the following addresses or at
such other address for a party as shall be specified by like notice (except that
notices of change of address shall be effective upon receipt):

16

--------------------------------------------------------------------------------



If to Investors:
 
c/o Madison International Realty
 
 
410 Park Avenue, 10th Floor
 
 
New York, NY 10022
 
 
Attention: Ronald Dickerman, Brad Carroll and
 
 
Carey Flaherty
 
 
Phone: (212) 688-8777
 
 
Fax: (212) 688-8774
 
 
 
If to the Company:
 
Thomas Properties Group, Inc.
 
 
515 South Flower Street, Sixth Floor
 
 
Los Angeles, CA 90071
 
 
Attention: James A. Thomas and Paul S. Rutter
 
 
Phone: (213) 613-1900
 
 
Fax: (213) 633-4760





(j)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.
(k)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute but one
and the same instrument.


[Remainder of this page is intentionally left blank]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
                        
COMPANY
 
 
 
 
 
THOMAS PROPERTIES GROUP, INC.
 
 
 
 
By:
/s/    James A. Thomas
 
 
Name: James A. Thomas
 
 
 
Title: President and Chief Executive
 
 
 
Officer
 








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
tile date first written above.


INVESTOR
 
 
 
 
MIRELF IV TPGI, LLC
By:
MIRELF IV US Investments AIV LP, its
 
 
managing member
 
 
 
 
By:
Madison International Holdings IV, LLC, its
 
 
general partner
 
 
 
 
By:
/s/ Ronald Dickerman
 
 
Name: Ronald Dickerman
 
 
Title: Managing Member
 
 
 
 
Address:
Madison International Realty
 
 
 
Attention:  Ronald Dickerman,
 
 
 
Brad Carroll and Carey Flaherty
 
 
 
410 Park Avenue, 10th Floor
 
 
 
New York, New York 10022
 
 
 
Phone : (212) 688-8777
 
 
 
Fax : (212) 688-8774






--------------------------------------------------------------------------------



INVESTOR
 
 
 
 
MIRELF IV TPGI II, LLC
By:
MIRELF IV US Investments II AIV LP, its
 
 
managing member
 
 
 
 
By:
Madison International Holdings IV, LLC, its
 
 
general partner
 
 
 
 
By:
/s/ Ronald Dickerman
 
 
Name: Ronald Dickerman
 
 
Title: Managing Member
 
 
 
 
Address:
Madison International Realty
 
 
 
Attention:  Ronald Dickerman,
 
 
 
Brad Carroll and Carey Flaherty
 
 
 
410 Park Avenue, 10th Floor
 
 
 
New York, New York 10022
 
 
 
Phone : (212) 688-8777
 
 
 
Fax : (212) 688-8774









 

